Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 3, 2019

                                       No. 04-19-00076-CV

                                     Paloma HERNANDEZ,
                                           Appellant

                                                 v.

                                        Eva MARTINEZ,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2018CV08551
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
       Appellant’s brief was due April 17, 2019. Neither the brief nor a motion for extension of
time has been filed.

         We therefore ORDER appellant to file, on or before May 13, 2019, her appellant’s brief
and a written response reasonably explaining her failure to timely file the brief. If appellant fails
to file a brief and the written response by the date ordered, we will dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a).

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court